Title: To Thomas Jefferson from Stephen Cathalan, Jr., 17 September 1787
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Paris 17th. 7ber. 12 O’Clock of the morning

The Estate of the Purchases of Tobacco is ready. I had it in my hands this morning for a moment, and has been Brought to the Commity of the Farmers, where they have sent it I believe to the Minister; it is inside exactly as you desire, but you will observe that it begins, the 1st. of January 1786 and the treaty of Berni is of the 24th. May. You will observe also, of the larger parcels bought at Lower Prices than the Treaty, of the Tare of 15 pr. ct.
Marseilles has furnished 3540 hogsd. in that Period; all the tobacco purchased in France before the 24th. May must be deducted, and the Tobacco bought since at an under Price or cannot be included, or they must pay the difference;
By what I have seen of the Purchases of Marseilles, I really believe the Estate is very accurate, and free of errors for the numbers  and prices; but they have not fullfilled the conditions of the Treaty nor they will not continue to do so, if not forced.
It appears that their actual language is that this treaty being made under Calonne, being not their advantage to continue it, they have paid no regard to it, and are at liberty to Breake it.
If they can continue with impunity there is no further refflexion on the Subject.
Every day they receive lower offers from the northern Ports, their plan is to make any [none?] for Purchasing, and as the olders [holders?] want to make money of their cargoes, when their low proposals will agree with their rappacity, then perhaps they will buy.
It appears to me that if the Ministers will help you and the olders, some proper means could take place, which would be agreable to both parties, amicably.
I remain with respect Sir Your most obedient humble Servant,

Stephen Cathalan Junr.


When you will have the estate in your Power if you find it convenient, we will together make on it our observations.

